Farmer, J.
An appeal will not be dismissed, because some document or other evidence introduced in the lower court is not in the record, unless its absence be clearly due to fault on the part of appellant.
2. The appointment of a curator ad hoc to represent a resident of another State in a suit brought by a defendant, who has been sued bj' him to annul the notes and confession of judgment set up by the foreigner, is legal; the action to annul is, properly speaking, a reconventional demand in a separate action, which is expressly authorized by C. P. 377.
3. The effect of consolidating suits is to make all the pleadings of one party, in each of the separate cases, answers to all the pleadings of the other party, and one judgment will determine all the cases.
3. A married woman is not estopped by a written confession of judgment from proving, by her own testimony, that the confession was given for a debt of her husband’s. 29 An. 124. Nor will a plea of payment, or other special defence made by the wife, when sued, shift the burden of evidence, as it does with other litigants. But such pleas estop her from all other defences, except that pleaded and her incapacity to contract.
5. Supplies and cash to pay taxes and run a plantation belonging to a married woman, separate in property from her husband, constitute a debt for which she will be held liable, under her confession and plea of payment, although it is shown that she was badlv swindled and overcharged. The debt, not being her husband’s, she has no more protection than any other suitor.